PROSPECTUS Filed Registration Pursuant to Rule 424(b)(3) No. 333-192093 MAPLE TREE KIDS, INC. 5,000,000 Shares of Common Stock This is the initial offering of common stock of Maple Tree Kids, Inc. and no public market currently exists for the securities being offered. A public market may never develop for the securities being offered, or, if a market develops, it may not be sustained. We are offering for sale a total of 5,000,000 shares of common stock at a fixed price of $0.02 per share in a direct public offering, without any involvement of underwriters or broker-dealers. Our president, without commission or other remuneration, will sell the shares of common stock to be sold by us on our behalf. The offering does not require that we sell a minimum number of shares of common stock; therefore, not all of the common stock may be sold. The amount raised may be minimal and there is no assurance that we will be able to raise sufficient amount to cover our expenses and may not even cover the costs of this offering. In fact, there is no assurance that we will be able to raise any proceeds from the offering at all.Should we be successful in selling all of the shares of common stock offered, we will receive $100,000 in proceeds before expenses. We estimate that our total expenses in the offering will be $15,000.The net proceeds that we may receive from this offering, assuming the sale of 25%, 50%, 75% and 100% of the shares being offered is $10,000, $35,000, $60,000 and $85,000, respectively. The minimum amount of financing we estimate that we will need in the next 12 months to continue operations is $25,000. Any funds received as a part of this offering will be immediately available to us for our use. We have not made any arrangements to place the proceeds from this offering in an escrow, trust or similar account. The shares of common stock are being offered at a fixed price of $0.02 per share for a period of twelve months (unless extended for up to an additional six months in the sole discretion of our board of directors) from the effective date of this prospectus. The offering shall terminate on the earlier of (i) the date when the sale of all 5,000,000 shares is completed, (ii) when our board of directors decides that it is in the best interest of our company to terminate the offering prior to the completion of the sale of all 5,000,000 shares registered under the registration statement of which this prospectus is part or (iii) twelvemonths after the effective date of this prospectus, unless extended for up to an additional six months in the sole discretion of our board of directors. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY READ AND CONSIDER “RISK FACTORS” BEGINNING ON . There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority, Inc., or FINRA, for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be listed or quoted on a stock exchange or a quotation service or that any market for our stock will develop. Any funds received as a part of this offering will be immediately deposited into our company’s bank account and be available for our use. We have not made any arrangements to place funds in an escrow, trust or similar account for general business purposes as well as to continue our business and operations. If we fail to raise enough capital to continue our operations investors may lose their entire investment and will not be entitled to a refund. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is January 31,2014. TABLE OF CONTENTS PART I - INFORMATION REQUIRED IN PROSPECTUS Page PROSPECTUS SUMMARY 1 RISK FACTORS 7 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 14 DILUTION 15 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 16 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 CORPORATE STRUCTURE AND HISTORY 22 DESCRIPTION OF OUR BUSINESS 22 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 28 MANAGEMENT 28 EXECUTIVE COMPENSATION 30 SECURITY OWNERSHIP AND CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 DESCRIPTION OF CAPITAL STOCK 34 SHARES ELIGIBLE FOR FUTURE SALE 36 PLAN OF DISTRIBUTION 37 LEGAL MATTERS 38 EXPERTS 38 WHERE YOU CAN FIND MORE INFORMATION 38 REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 through F-20 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR BUY ANY SHARES IN ANY STATE OR OTHER JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. PROSPECTUS SUMMARY The items in the following summary are described in more detail later in this prospectus. This summary provides an overview of selected information and does not contain all the information you should consider. Therefore, you should also read the more detailed information set out in this prospectus, including the financial statements, the notes thereto and matters set forth under “Risk Factors.” The Company Overview We are a web-based retailer of children clothing, accessories and other personalized gifts for children. We currently sell products through our website www.polkadotpatch.com. We do not have any stores or outlets and hold no inventory. We are in the process of rebranding our current business name “polkadotpatch” to the name “Maple Tree Kids”, with a goal of selling more personalized children products and expanding product customization choices to customers. We work with customers to personalize their gift selections to their specifications by placing a child’s name, favorite colors and theme or picture design on the items they order to provide them and their children or others with a “you are special” experience. We are currently devoting a substantial amount of our efforts in marketing more of our suppliers’ offerings of personalized children products. We are working on creating a new company logo, marketing and sales collateral, searching for sales personnel to sell more personalized children products through our current website and building our new website, www.mapletreekids.com, which is currently under construction. These corporate development efforts to rebrand our company by selling more personalized children products to our current and future customers, through our new website and name “Maple Tree Kids”, which makes us as a development stage company. We have sold our suppliers products to approximately 4,200 customers, including our largest customer, a credit union that buys gifts for their customers when they have a newborn child, whom presently constitutes approximately 50% of our current business. We acquire all of our products from approximately 35 wholesale suppliers that are all based in the United States. During the period from the date of our inception - August 12, 2005 to September 30, 2013, we sold a total of $748,515 of products. Our product sales to date of personalized children products have not been significant. We generated net income of $66,803 from our inception date to September 30, 2013. For the nine months ended September 30, 2013 and 2012, we sold a total of $12,424 and $21,435, respectively, worth of our products and generated net income (loss) of $(5,689) and $3,626, respectively. For the years ended December 31, 2012 and 2011, we sold a total of $27,518 and $56,261, respectively, worth of our products and generated net income of $1,845 and $4,206, respectively. We do not manufacture any of our own products and do not keep any inventory of products. We have not entered into any formal supply agreements with our suppliers. We are required to pay in full for products purchased from our suppliers once we order the products from them. Once we receive an order from our customers we then instruct our suppliers to either ship the purchased inventory directly to us, so that we have the products to ship to our customers or we instruct our suppliers to drop-ship the purchased inventory directly to our customers. We require our customers to pre-pay for products purchased on our websites. The customer authorizes us to charge their credit card at the time of purchase with the understanding their credit card will be charged upon shipment. Our auditors have issued a going concern opinion in their report on our financial statements for the fiscal years ended December 31, 2012 and 2011 and from August 12, 2005 (inception) to December 31, 2012. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease our operations and you could lose your entire investment. 1 Our Competitive Strengths We believe that we have the following competitive strengths: · Existing relationships with wholesale suppliers enabling us to obtain wholesale pricing from many of our vendors; · Robust websites that features streamlined navigation; · Wide selection of children’s clothing, including organic and eco-friendly products sourced by our President; · Existing relationships with vendors/artists able to customize designs based on specific customer requirements creating truly personalized experience for our customers · No storage costs; · Personalized customer support from our President; and · Low overhead costs. Our Growth Strategy We will implement the following strategic plans to take advantage of industry opportunities and our competitive strengths: · We plan to develop relationships with more distributors in the U.S. that will help us increase our sales. · We plan to begin marketing our new website under construction (www.mapletreekids.com) and our product offerings on the Internet and through other marketing channels. · We plan to leverage the social network of our President to find new sales opportunities. · We plan to further diversify our product portfolio, including personalized children clothing and accessories, to satisfy a larger array of customer preferences. 2 Risk Factors Our ability to successfully operate our business and achieve our goals and strategies is subject to numerous risks as discussed more fully in the section titled “Risk Factors,” including: · We do not have sufficient working capital to meet our cash requirements for the next 12 months and we are not certain that we will be able to secure the financing we need to meet those requirements. If we do not obtain the financing we need from this equity offering or other debt or equity financing to satisfy our financial requirements, we may have to wind down our business and you may lose your entire investment. · Because our auditors have issued a going concern opinion, there is substantial uncertainty we will continue operations in which case you could lose your investment. · Changing consumer preferences will require periodic new product introduction. If we are unable to continually satisfy new consumer preferences, we may not generate the amount of revenues to support our business. · We face intense competition now and if we are unable to successfully compete with our competitors we will not be able to achieve profitability. · We face a difficult current retail environment and changing economic conditions that may further adversely affect consumer demand and spending, and as a result, adversely affect our financial condition. · If we do not, on cost-effective basis attract customers to our websites we will not make a profit, which ultimately will result in a cessation of our operations. · Our success depends on the continuing efforts of our president and the loss of her services could result in a disruption of our operations that could result in reduced revenues. · Because our president owns more than 50% of our outstanding common shares, she will retain control of our company and be able to decide who will be directors and you may not be able to elect any directors, which could decrease the price and marketability of our securities you purchase in this offering. · Our business depends on the development and maintenance of the Internet infrastructure. Outages and delays could reduce the level of Internet usage generally, therefore reducing the amount of traffic to our websites, therefore reduce our revenues. · Interruption or failure of our information technology and communications systems could impair our ability to effectively sell our products, which could damage our reputation and harm our operating results. · If our websites contains undetected errors, we could lose the confidence of users, resulting in loss of customers and a reduction of revenue. · If the security measures that we rely upon from our web-hosting service www.yahoo.com fail to protect our user’s personal information, such as credit card numbers, are ineffective, our customers may lose their confidence in our websites and stop visiting it. This may result in a reduction in revenues and increase our operating expenses, which would prevent us from achieving profitability. · Our stock has not been listed on any public exchange, and no prediction can be made as to when, if ever, a public market for our common stock would develop. · We will likely conduct offerings of our equity securities in the future, in which case your proportionate interest will be diluted. · Penny stock regulations under U.S. federal securities laws may adversely affect the ability of investors to resell their shares. · Our security holders may face significant restrictions on the resale of our securities due to state “blue sky” laws. · We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in us. 3 Any of the above risks could materially and adversely affect our business, financial position and results of operations. An investment in our common stock involves risks. You should read and consider the information set forth in “Risk Factors” and all other information set forth in this prospectus before investing in our common stock. Corporate Information We were incorporated on August 14, 2013 in the State of Nevada. Our corporate name is Maple Tree Kids, Inc. At the time of our incorporation, our president and sole stockholder, Irina Goldman, subscribed for and purchased 1,000,000 shares of our common stock at a purchase price of $0.001 per share for an aggregate purchase price of $1,000. We were incorporated in order to acquire by merger all of the limited liability company interests of Maple Tree Kids LLC, a Vermont limited liability company, or (“MTK LLC”). Our president had personally acquired all of the limited liability company interests of MTK LLC for a total purchase price of $8,800 on August 16, 2013. MTK LLC then merged with and into our company on September 26, 2013 pursuant to and in accordance with the terms of an agreement and plan of merger, dated as of the same date. Our company was the surviving company in the merger and the separate existence of MTK LLC ceased and we succeeded to all of the assets and liabilities of MTK LLC as a result of the merger. At the effective time of the merger, each limited liability company percentage interest in MTK LLC held by our president was automatically changed and converted into ten thousand shares of our common stock. Since our president owned 100% of the limited liability company interests in MTK LLC at the time of the merger, she received a total of 1,000,000 shares of our common stock as a result of the merger. In addition, on September 26, 2013, our president converted $5,000 of indebtedness that our company owed to her into common shares, at a par value of $0.001, by cancelling such debt in exchange for a total of 5,000,000 shares of our common stock pursuant to a subscription agreement dated as of such date. Our principal office is located at 119 Rockland Center, Suite 75, Nanuet, NY 10954. Our telephone number is (845) 548-0888. We presently maintain and sell our products through our website www.polkadotpatch.com. Information available on our website is not incorporated by reference in and is not deemed a part of this prospectus. Conventions Used in this Prospectus In this prospectus, unless indicated otherwise, references to: · “we,” “us,” “our” or the “Company” are to Maple Tree Kids, Inc.; · “U.S. dollar,” “$” and “US$” are to the legal currency of the United States; · “SEC” are to the Securities and Exchange Commission; · “Securities Act” are to the Securities Act of 1933, as amended, and “Exchange Act” are to the Securities Exchange Act of 1934, as amended. · “president” or “principal stockholder” are to Irina Goldman, our sole officer, director and stockholder as of the date of this prospectus. 4 The Offering Common stock offered 5,000,000 shares. This number represents 71.43% of our current outstanding common stock (1) Common stock outstanding before the offering 7,000,000 shares. Common stock outstanding after the offering 12,000,000 shares. Offering Price We are offering our common stock at $0.02 per share. Duration of offering The shares of common stock are being offered for a period of twelve months (unless extended for up to an additional six months in the sole discretion of our director) from the effective date of this prospectus. The offering will terminate on the earlier of (i) the date when the sale of all 5,000,000 common shares is completed, (ii) when our director decides that it is in the best interest of our company to terminate the offering prior to the completion of the sale of all 5,000,000 common shares registered under the registration statement of which this prospectus is part or (iii) twelve months after the effective date of this prospectus, unless extended for up to an additional six months in the sole discretion of our board of directors. Gross Proceeds and Net Proceeds If all of the shares being offered are sold in the offering, our company will receive $100,000 in gross proceeds. There is no guarantee that we will receive any proceeds from the offering.We expect to incur total offering costs of $15,000 in connection with the offering. The net proceeds that we may receive from this offering, assuming the sale of 25%, 50%, 75% and 100% of the shares being offered is $10,000, $35,000, $60,000 and $85,000, respectively. No underwriter We are not using an underwriter or other agent to assist us in selling our securities. Our president, Irina Goldman, is offering the securities on our behalf. She is not receiving any compensation for selling our common share securities. No Trading Symbol Our securities are not traded on any exchange or on the over-the-counter markets. Market for the common shares There is no public market for our shares. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority, or FINRA, for our common stock to eligible for trading on the Over The Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of Proceeds We will use the proceeds from the sale of these common shares to complete the development and launch of our new website, www.mapletreekids.com and to promote and advertise more personalized children clothes and accessories to corporate and retail customers of children clothing and accessories, hire sales staff and for miscellaneous working capital. We will also use our gross proceeds to pay for the offering expenses, public company reporting expenses, sales consultant and office and other general and administrative expenses. Based on 7,000,000 shares of common stock outstanding as of October 31, 2013. 5 Summary Financial Data The following summary sets forth selected financial data for the periods and at the dates indicated. The financial data has been derived from (1) our audited financial statements for year ended December 31, 2012 and 2011 and (2) our unaudited financial statements for the nine-month period ended September 30, 2013. The information set forth below should be read in conjunction with, and is qualified in its entirety by reference to, our financial statements beginning on page F-1 of this prospectus and the information set forth in the section of this prospectus captioned "Management’s Discussion and Analysis of Financial Position and Results of Operations". Income Statement Data: Nine Months Ended September 30, 2013 and 2012 and Cumulative from August 12, 2005 (Inception) to September 30, 2013 Nine Months Ended September 30, Nine Months Ended September 30, From August 12, 2005 (Inception) To September 30, Revenues $ $ $ Expenses $ $ $ Income Taxes $
